 

Exhibit 10.1

 

SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

 

THIS  SECOND  AMENDMENT  TO  REVOLVING  CREDIT  AGREEMENT  (the “Amendment”) is
entered into by and between HEALTHSTREAM, INC., a Tennessee corporation (the
“Borrower”), and SUNTRUST BANK, a Georgia banking corporation, in its capacity
as Administrative Agent, as the Issuing Bank, as the Swingline Lender, and as a
Lender (the “Administrative Agent”), dated this 31st day of December, 2018.

 

RECITALS:

 

A.     Borrower, the Administrative Agent, the Issuing Bank, the Swingline
Lender, and SunTrust Bank (as a Lender) previously entered into that certain
Revolving Credit Agreement dated November 24, 2014, as amended by that certain
First Amendment to Revolving Credit Agreement dated November 13, 2017 (the
“Credit Agreement”). Capitalized terms used in this Amendment but not otherwise
defined in this Amendment shall have the meanings set forth in the Credit
Agreement.

 

B.     For the period ending September 30, 2018, Borrower exceeded the
investment limitations set forth in Section 7.4(h) of the Credit Agreement (the
“Investment Default”).

 

C.     The Borrower has requested that Administrative Agent waive the Investment
Default.

 

D.     The parties hereto wish to amend certain terms of the Credit Agreement.

 

E.     The Administrative Agent is willing to waive the Investment Default, on a
limited basis, and to enter into this Amendment on the terms set forth herein.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged, the
Borrower and the Administrative Agent agree as follows:

 

1.     The definition of “Permitted Acquisition” in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

 

“Permitted Acquisition” means an Acquisition of an entity (“Target”) that occurs
when all of the following conditions have been satisfied: (a) after giving
effect to such Acquisition, no Default or Event of Default has occurred and is
continuing and all representations and warranties in this Credit Agreement or
any other Loan Documents shall continue to be true and correct in all material
respects, except for those made as of a particular date; (b) at least fifteen
(15) days prior to completion of such Acquisition, Borrower shall have delivered
written notice to Administrative Agent, which notice shall provide general
details about the Acquisition and shall include a pro forma “post- acquisition”
calculation of the financial covenants set forth in Article VI demonstrating
that after giving effect to such Acquisition, Borrower will not be within 0.25x
of the financial covenant limitations; (c) in the event that the aggregate
consideration payable in connection with such Acquisition (including cash,
equity and Indebtedness or liabilities incurred or assumed and all transaction
costs) will exceed $30,000,000, then at least ten (10) days prior to the
completion of such Acquisition, Borrower shall deliver to Administrative Agent
copies of the Acquisition agreement and other material documents

 

--------------------------------------------------------------------------------

 

pertaining to such Acquisition which shall be in form and substance reasonably
satisfactory to the Administrative Agent, provided, however, that so long as
Borrower has satisfied the Additional Acquisition Conditions with respect to
such Acquisition, then no such delivery of Acquisition agreement and other
material documents shall be required; (d) such Acquisition is consensual and is
approved by the board of directors (or the equivalent thereof) of the Person
whose stock or assets are being acquired; (e) the Person or assets being
acquired are in substantially the same type of business conducted by the
Borrower and its Subsidiaries on the date hereof or any business reasonably
related thereto; (f) such Acquisition is consummated in material compliance with
all requirements of law, and those consents and approvals from any governmental
authority or other Person required in connection with such Acquisition have been
obtained; (g) the Person or assets being acquired shall have positive EBITDA
(calculated in a manner substantially similar to “Consolidated EBITDA” to the
extent the provisions of such definition are relevant) for the 12-month period
ending on the date of such Acquisition, as determined based upon financial
statements for the most recent completed fiscal year and the most recent interim
financial period completed within 45 days prior to the date of consummation of
such Acquisition; provided, however, that notwithstanding the foregoing, the
Borrower shall be permitted to consummate two (2) Acquisitions of a Person or
assets having negative EBITDA (calculated in the manner and for the period
specified above); provided that, in each case, the negative EBITDA of such
Person or assets being acquired in any single Acquisition is not greater than
(-$2,000,000); (h) before and after giving effect to such Acquisition and any
indebtedness incurred in connection therewith, Borrower and its Subsidiaries are
solvent; (i) any Subsidiary of Borrower formed or acquired in connection with
such Acquisition shall have executed and delivered a guaranty of the obligations
under this Credit Agreement and other Loan Documents provided customary
authorizations and opinions in that regard; and (j) the Borrower has delivered
to the Administrative Agent a certificate executed by a responsible officer
certifying that each of the conditions set forth above has been satisfied.

 

2.     The definition of “Revolving Commitment Termination Date” in Section 1.1
of the Credit Agreement is hereby amended and restated in its entirety to read
as follows:

 

“Revolving Commitment Termination Date” shall mean the earliest of (i) November
24, 2020, (ii) the date on which the Revolving Commitments are terminated
pursuant to Section 2.8 and (iii) the date on which all amounts outstanding
under this Agreement have been declared or have automatically become due and
payable (whether by acceleration or otherwise).

 

3.     Section 1.1 of the Credit Agreement is hereby amended to include the
following new definition, to read as follows:

 

“Additional Acquisition Conditions” means, as of any date of determination with
respect to a prospective Acquisition, that (a) after consummation of such
Acquisition, the Borrower’s pro forma Leverage Ratio shall be 2.50:1.00 or less
and Borrower shall otherwise be in compliance with the covenants required by
Article VI; and (b) after consummation of such Acquisition, Borrower would have
and does have a minimum liquidity of $50,000,000.00, as reflected in an
aggregate of (i) Borrower’s cash-on-hand and (ii) the Revolving Commitment less
the aggregate Revolving Credit Exposure for all Lenders; and (c) a Responsible
Officer of Borrower shall have provided Administrative Agent with a written
certification that the foregoing conditions have been satisfied.

 

--------------------------------------------------------------------------------

 

 

4.     Section 7.4 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

Section 7.4   Investments, Loans. The Borrower will not, and will not permit any
of its Subsidiaries to, purchase, hold or acquire (including pursuant to any
merger with any Person that was not a wholly owned Subsidiary prior to such
merger) any Capital Stock, evidence of Indebtedness or other securities
(including any option, warrant, or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person (all of the foregoing being collectively called “Investments”), or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person that constitute a business unit, or create or
form any Subsidiary, except:

 

(a)     Investments (other than Permitted Investments) existing on the date
hereof and set forth on Schedule 7.4 of the Disclosure Letter (including
Investments in Subsidiaries);

 

(b)     Permitted Investments;

 

(c)     Guarantees by the Borrower and its Subsidiaries constituting
Indebtedness permitted by Section 7.1; provided that the aggregate principal
amount of Indebtedness of Subsidiaries that are not Subsidiary Loan Parties that
is Guaranteed by any Loan Party shall be subject to the limitation set forth in
subsection (d) of this Section;

 

(d)     Investments made by the Borrower in or to any Subsidiary and by any
Subsidiary to the Borrower or in or to another Subsidiary; provided that the
aggregate amount of Investments by the Loan Parties in or to, and Guarantees by
the Loan Parties of Indebtedness of, any Subsidiary that is not a Subsidiary
Loan Party (including all such Investments and Guarantees existing on the
Closing Date) shall not exceed $1,000,000.00 at any time outstanding;

 

(e)     loans or advances to employees, officers or directors of the Borrower or
any of its Subsidiaries in the ordinary course of business for travel,
relocation and related expenses; provided that the aggregate amount of all such
loans and advances does not exceed $1,000,000.00 at any time outstanding;

 

(f)     Hedging Transactions permitted by Section 7.10;

 

(g)     Permitted Acquisitions; and

 

(h)     Investments in Persons that are not Subsidiaries which in the aggregate
do not exceed $10,000,000 at any time, provided, however, that all Investments
made on or before December 31, 2018 and disclosed to Lender in writing, up to a
maximum of $4,000,000.00, shall be excluded from the calculation of aggregate
Investments in Persons that are not Subsidiaries under this subsection 7.4(h);
and

 

(i)     other Investments which in the aggregate do not exceed $1,000,000.00 in
any Fiscal Year.

 

5.     Section 7.5 of the Credit Agreement is hereby amended and restated in its
entirety to

 

--------------------------------------------------------------------------------

 

read as follows:

 

Section 7.5. Restricted Payments. The Borrower will not, and will not permit any
of its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except:

 

(i)     dividends payable by the Borrower solely in interests of any class of
its common equity;

 

(ii)     Restricted Payments made by any Subsidiary to the Borrower or to
another Subsidiary, on at least a pro rata basis with any other shareholders if
such Subsidiary is not wholly owned by the Borrower and other wholly owned
Subsidiaries of the Borrower;

 

(iii)     dividends, stock repurchases, and redemptions paid on the common
equity of the Borrower; provided that: (a) no Default or Event of Default shall
have occurred and be continuing at the time such dividend or distribution is
paid or would occur as a result of such payment; (b) the aggregate amount of all
such Restricted Payments made by the Borrower during the effectiveness of this
Agreement does not exceed $50,000,000.00; (c) after giving effect to any such
Restricted Payments, the Borrower’s pro forma Leverage Ratio shall be 1.50:1.00
or less and Borrower shall otherwise be in compliance with the covenants
required by Article VI; (d) after giving effect to any such Restricted Payments,
Borrower would have and does have a minimum liquidity of $30,000,000.00, as
reflected in an aggregate of: (i) Borrower’s cash-on-hand, and (ii) the
Revolving Commitment less the aggregate Revolving Credit Exposure for all
Lenders; and (e) a Responsible Officer of Borrower shall have provided
Administrative Agent with a written certification that the foregoing conditions
have been satisfied; and

 

(iv)     that certain special cash dividend payable April 3, 2018 in an amount
not to exceed $33,000,000.00 issued in connection with the sale of certain of
Borrower’s assets to Press Ganey Associates, Inc. (the “PGI Sale Dividend”),
which PGI Sale Dividend shall be excluded from the calculation of aggregate
Restricted Payments set forth in subsection (iii)(b) above.

 

6.     The Credit Agreement is not amended in any other respect.

 

7.     Notwithstanding the terms of Section 7.4(h) of the Credit Agreement, the
Administrative Agent waives the Investment Default. This limited waiver only
relates to the reporting period ending September 30, 2018.  Nothing contained
herein shall be construed as a waiver or release of any other term or obligation
of Borrower or any other party under the Credit Agreement. This limited waiver
does not represent an agreement by Administrative Agent to grant any further
waiver of this or any other term or obligation of Borrower or any other party
under the Credit Agreement.

 

 

--------------------------------------------------------------------------------

 

8.     This Amendment is intended to be performed in accordance with and to the
extent permitted by all applicable laws, ordinances, rules and regulations. If
any provision of this Amendment, or the application thereof to any person or
circumstance shall, for any reason and to any extent, be invalid or
unenforceable, the remainder of this Amendment and the application of such
provision to other persons or circumstances, shall not be affected thereby but
rather shall be enforced to the fullest extent permitted by law. This Amendment
may be executed in more than one counterpart, all of which, taken together,
shall constitute one and the same instrument. The executed Amendment may be sent
via e-mail, via PDF or via facsimile. Facsimile or electronic signatures shall
be deemed valid and binding to the same extent as an original signature.

 

[Remainder of page left blank. Signature pages follow.]

 

 

 

--------------------------------------------------------------------------------

 

[COUNTERPART SIGNATURE PAGE TO SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT]

 

ENTERED INTO as of the date first above written.

 

HEALTHSTREAM, INC.

 

 

 

 

By:

/s/ Gerard M. Hayden, Jr.

Name:

Gerard M. Hayden, Jr.

Title:

Chief Financial Officer and Senior Vice President

 

 

 

 

STATE OF TENNESSEE

)

 

)

COUNTY OF DAVIDSON

)

 

Before me, Tara D. Martin, a Notary Public of said County and State, personally
appeared Gerard M. Hayden, Jr., with whom I am personally acquainted (or proved
to me on the basis of satisfactory evidence), and who, upon oath, acknowledged
himself to be Chief Financial Officer and Senior Vice President (or other
officer authorized to execute the instrument) of HEALTHSTREAM, INC., a Tennessee
corporation, the within named bargainor, a corporation, and that he as such
Chief Financial Officer and Senior Vice President executed the foregoing
instrument for the purposes therein contained, by signing the name of the
corporation by himself as Chief Financial Officer and Senior Vice President.

 

 

 

2018.



Witness my hand and official seal, at Office in Nashville, this 31st day of
December,

 

 

 

/s/ Tara D. Martin

 

 

Notary Public

 

 

 

My Commission Expires: January 8, 2019

 

 

 

 

 

--------------------------------------------------------------------------------

 

[COUNTERPART SIGNATURE PAGE TO SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT]

 

 

 

 

 

 

 

SUNTRUST BANK

 

 

as the Administrative Agent, as the Issuing Bank, as

 

 

the Swingline Lender, and as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Locksley Randle

 

 

 

 

 

 

Name:

Locksley Randle

 

 

 

 

 

 

Title:

Vice President

 

 